Exhibit 10.77

 

ORIGINATOR RELEASE

 

THIS ORIGINATOR RELEASE is dated as of August 8, 2005 and is entered into by and
among CONSOL ENERGY INC., CONSOL SALES COMPANY, CONSOL OF KENTUCKY INC., CONSOL
PENNSYLVANIA COAL COMPANY, CONSOLIDATION COAL COMPANY, ISLAND CREEK COAL
COMPANY, WINDSOR COAL COMPANY, MCELROY COAL COMPANY, KEYSTONE COAL MINING
COMPANY, EIGHTY-FOUR MINING COMPANY, CNX MARINE TERMINALS INC., CNX GAS COMPANY
LLC (“CNX Gas”), CNX FUNDING CORPORATION (“CNX Funding”), MARKET STREET FUNDING
CORPORATION (“Market Street”), LIBERTY STREET FUNDING CORP. (“Liberty Street”),
PNC BANK, NATIONAL ASSOCIATION (“PNC”), and THE BANK OF NOVA SCOTIA (“BNS”).

 

Reference is hereby made to that certain Purchase and Sale Agreement dated as of
April 30, 2003 by and among CONSOL Sales Company, CONSOL of Kentucky Inc.,
CONSOL Pennsylvania Coal Company, Consolidation Coal Company, Island Creek Coal
Company, Windsor Coal Company, McElroy Coal Company, Keystone Coal Mining
Company, Eighty-Four Mining Company, CNX Marine Terminals Inc., CNX Gas, CNX
Funding, and CONSOL Energy Inc. (as amended, supplemented, joined, restated
and/or otherwise modified from time to time, the “Sale Agreement”) and to that
certain Receivables Purchase Agreement dated as of April 30, 2003 by and among
CONSOL Sales Company, CONSOL of Kentucky Inc., Consol Pennsylvania Coal Company,
Consolidation Coal Company, Island Creek Coal Company, Windsor Coal Company,
McElroy Coal Company, Keystone Coal Mining Company, Eighty-Four Mining Company,
CNX Marine Terminals Inc., CNX Gas, CNX Funding, CONSOL Energy Inc.,
Marketstreet, Liberty Street, PNC, and BNS (as amended, supplemented, restated
and/or otherwise modified from time to time, the “RPA”).

 

As of the Effective Time (defined below): (A) CNX Gas ceases to be (i) an
Originator under the Sale Agreement and (ii) a Sub-Servicer under the RPA, and
(B) all liens on assets of CNX Gas under the Sale Agreement and the RPA are
terminated.

 

This Originator Release shall become effective upon each of the following
conditions being completed to the satisfaction of PNC and BNS (the “Effective
Time”):

 

  a) Each of the parties hereto shall have executed this Originator Release; and

 

  b) CNX Funding shall provide a pro forma certificate to PNC and BNS setting
forth the following: after removal of the CNX Gas Receivables from the facility
pursuant to the proposed release, at the time of such release, the sum of (A)
the Capital plus (B) the Total Reserves, shall not exceed the sum of (x) the Net
Receivables Pool Balance at such time plus (y) the Conduit Purchasers’ Share of
the amount of Collections then on deposit in the Lock-Box Accounts (other than
amounts set aside therein representing Discount and fees).

 

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

[SIGNATURE PAGE - ORIGINATOR RELEASE]

 

IN WITNESS WHEREOF, the parties have executed this Originator Release as of the
8th day of August, 2005.

 

        CONSOL ENERGY INC.            

By:

 

/s/ John M. Reilly

           

Name:

 

John M. Reilly

           

Title:

 

Vice President and Treasurer

       

CONSOL SALES COMPANY

CONSOL OF KENTUCKY INC.

CONSOL PENNSYLVANIA COAL
COMPANY

CONSOLIDATION COAL COMPANY

ISLAND CREEK COAL COMPANY

WINDSOR COAL COMPANY

McELROY COAL COMPANY

KEYSTONE COAL MINING
CORPORATION

EIGHTY-FOUR MINING COMPANY

CNX MARINE TERMINALS INC.

ATTEST:

        By:  

/s/ Paige M. Greene

     

By:

 

/s/ John M. Reilly

    Paige M. Greene, Assistant Secretary of each Subsidiary listed above on
behalf of each such Subsidiary           John M. Reilly, Treasurer of each
Subsidiary listed above on behalf of each such Subsidiary

ATTEST:

      CNX GAS COMPANY LLC By:  

/s/ Paige M. Greene

     

By:

 

/s/ William D. Stanhagen

Name:

 

Paige M. Greene

     

Name:

 

William D. Stanhagen

Title:

 

Assistant Secretary

     

Title:

 

Vice President



--------------------------------------------------------------------------------

ATTEST:

      CNX FUNDING CORPORATION By:  

/s/ Paige M. Greene

     

By:

 

/s/ Daniel S. Cangilla

Name:

 

Paige M. Greene

     

Name:

 

Daniel S. Cangilla

Title:

 

Assistant Secretary

     

Title:

 

President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - ORIGINATOR RELEASE]

 

MARKET STREET FUNDING
CORPORATION

By:

 

/s/ Doris J. Hearn

Name:

 

Doris J. Hearn

Title:

 

Vice President

PNC BANK, NATIONAL ASSOCIATION

By:

 

/s/ John T. Smathers

Name:

 

John T. Smathers

Title:

 

Vice President

LIBERTY STREET FUNDING CORP.

By:

 

/s/ Bernard J. Angelo

Name:

 

Bernard J. Angelo

Title:

 

Vice President

THE BANK OF NOVA SCOTIA

By:

 

/s/ Norman Last

Name:

 

Norman Last

Title:

 

Managing Director